*704Opinión disidente del
Juez Asociado Señor Negrón García.
HH
El 8 de octubre de 1986 José Rodríguez Roldán —abo-gado de cuarenta (40) años, soltero, residente y con oficinas en Caguas— trabajó hasta las 5:00 p.m. y se marchó a su hogar en el Bo. San Salvador. Más tarde regresó a Caguas para ir al cine. Al finalizar la función, entre 10:30 y 11:00 p.m., volvió a su hogar. T.E., pág. 127. Esa noche, cerca de la 1:30 de la mañana —amanecer de 9 de octubre— decidió ir a buscar a Inguermar Collazo y encargarle unas gestio-nes para un caso civil. Íd., págs. 88 y 129. Collazo, quien era emplazador y mecánico de automóviles, vivía en la ca-lle Kent, urb. Villa Del Rey, primera Sección, en Caguas. Esta fue la primera vez que Rodríguez Roldán iba a visi-tarlo a esas horas de la madrugada; Collazo lo ignoraba, Íd., págs. 129-132.
La urbanización Villa Del Rey tiene aproximadamente veinte (20) años de establecida. Rodríguez Roldán había estado en ella “en varias ocasiones”, tanto de día como de noche. T.E., pág. 128. En la misma esquina cercana donde ocurrió su accidente, residían unas amigas y clientes.
Cuando llegó a Villa del Rey —aproximadamente a las 2:00 a.m.— no había tránsito alguno en la calle que utilizaba. Conducía un Oldsmobile, modelo de 1985, con los focos de luz delanteros encendidos susceptibles —los de mayor intensidad— para alumbrar un mínimo de quinien-tos (500) pies, y los de menor alcance, ciento cincuenta (150) a doscientos (200) pies. T.E., pág. 208.
Entró a la calle Windsor. Aunque Rodríguez Roldán te-nía que virar a la izquierda en la esquina de la calle Luxemburgo, no lo hizo. Continuó despacio, a quince (15) m.p.h., siguió en línea recta; no se percató de que la calle *705terminaba en un corte abrupto, sin rótulo, vallas o señal, y cayó violentamente en una quebrada.
¿A qué se debió la falta de percepción y conducta un tanto extraña e inexplicable del licenciado Rodríguez Rol-dán? La prueba nos lo revela. Auxiliado por unos vecinos, fue trasladado en una ambulancia al hospital y atendido en la Sala de Emergencias. En el informe médico se hizo constar que tenía aliento a alcohol (ETHO breathe).(1) Si bien Rodríguez Roldán negó inicialmente haber tenido en el pasado problemas con el alcohol, la evidencia reveló lo contrario. T.E., pág. 132. A través de un informe que tuvo *706ante sí el psicólogo Jorge A. Montijo, éste consignó al en-trevistarlo que “[tjiene historial de abuso de alcohol pero indica que actualmente controla su consumo”. T.E., pág. 133.
Por otro lado, no obstante haber el policía investigador anotado en su Informe de Accidente (estipulado, T.E., pág. 8), que al momento de ocurrir no usaba los cinturones de seguridad, Rodríguez Roldán también lo negó. Elaboró en su abono la teoría peregrina de que ello se debió a que los policías tenían instrucciones de hacerlo constar así, si no veían a la persona utilizándolo. Íd., págs. 141-142.
hH hH hH
Estos hechos demuestran dramáticamente que estamos ante un caso de negligencia comparada. Ciertamente, que el Municipio de Caguas no cumplió con su deber de rotular adecuadamente la calle Windsor y la Autoridad de Energía Eléctrica falló al no reparar a tiempo el alumbrado público. Ahora bien, el testimonio errático de Rodríguez Roldán puso en entredicho su propia versión y credibilidad.
Resulta difícil entender su comportamiento y forma de conducir esa noche. ¿Cómo un abogado, en su sano juicio, sale imprudentemente de su hogar a la 1:30 a.m. para bus-car a un mecánico-emplazador? No hay pruebas de que esa gestión fuera, profesionalmente hablando, urgente o no pu-diera esperar hasta el día siguiente. ¿Cómo, si viajaba des-pacio, a 15 m.p.h., por una calle recta y con las luces de-lanteras de su vehículo encendidas, no pudo ver la esquina de la calle Luxemburgo por la cual tenía que doblar? ¿Cómo continuó por la calle Windsor sin percatarse que poco después terminaba en una quebrada? ¿Cómo pudo ne-gar que admitió ante el psicólogo que había tenido un pro-blema serio de consumo de alcohol? ¿Cómo explicar su ne-gativa de que esa noche no había usado bebidas alcohólicas *707(T.E., pág. 132), si dos (2) horas más tarde del accidente todavía tenía aliento a licor y un médico así lo detectó? En resumen, ¿cómo la mayoría puede creerle, sin imponerle responsabilidad por su negligencia comparada?
El Día de los Inocentes, ¿es sólo el 28 de diciembre?

(1) “LODO. GONZALO BARRERAS VARONA:
“R Doctor, entonces, usted me dice que esta abreviación que hay aquí es: Etho, significa...?
“R. Lo he visto utilizado, lo he visto utilizado en salas de emergencia y en otros documentos médicos como ‘ethanol’. La abreviatura del etílico, el compuesto éste del alcohol. Etanol, producto del deshecho del metabolismo del alcohol.
“P. O sea, que esta persona cuando llega a la Sala de Emergencia tenía aliento a licor.
“R. Eso es lo que dice, eso es lo que yo entiendo de esto aquí, sí, señor.
“P. No tengo ninguna otra pregunta.
“LODO. MANUEL GARCIA TAMAYO:
“P. Este, tengo una pregunta.
“Ese ETH, ¿qué es lo que significa, doctor?
“R. Yo creo, como le dije al licenciado, que se usa frecuentemente en Sala de Emergencia para un olor en el aliento, que huela a alcohol o a productos de deshe-chos de alcohol. Puede ser de otras cosas.
“P. O es, o un producto ... o sea ...
“R. Del metabolismo, del alcohol.
“P. Del alcohol. ¿Puede ser también que a una persona le hayan limpiado, le hayan lavado unas heridas con alcohol y entonces, venga y presente ese olor?
“R. Pues, yo supongo que sí. Puede ser también diabético y oler también así.
“LODO. GONZALO BARRERAS VARONA:
“P. Su Señoría, pero lo que pasa es que dice: aliento al alcohol, no olor a alcohol. Son dos cosas totalmente distintas. Doctor, dice: ‘aliento a alcohol’ ¿verdad? ‘Breath’.
“R. ‘Breath’ sí.
“P. O sea, no es que huela a alcohol la persona porque se le haya puesto alcohol en la cabeza o lo que fuera, ¿correcto?
“R. Yo lo que digo es lo que dice ahí.
“P. Aliento a alcohol, es lo que quiere decir, ¿verdad?
“R. ‘Breath, ethanol breath’.” (Énfasis suplido.) T.E., págs. 351-353.